  Case: 1:17-md-02804-DAP Doc #: 3183 Filed: 02/24/20 1 of 3. PageID #: 491865




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                   MDL No. 2804

THIS DOCUMENT RELATES TO:                           Case No. 1:17-MD-2804

All Cases                                           Judge Dan Aaron Polster




            NOTICE OF SIXTH AMENDED BANKRUPTCY COURT ORDER
              GRANTING INJUNCTION AGAINST CONTINUATION OF
              PROCEEDINGS AS TO RELATED PARTIES TO DEBTOR
               PURDUE PHARMA L.P. AND AFFILIATED DEBTORS

       On February 17, 2020, the United States Bankruptcy Court for the Southern District of

New York (the “Bankruptcy Court”) issued an order extending the preliminary injunction that

modified the Bankruptcy Court’s previous injunctions, including the injunction that was attached

to the undersigned Related Party Defendants’ Amended Notice of Fifth Amended Bankruptcy

Court Order, filed January 17, 2020 in this multi-district action (Doc. 3088). See Sixth Amended

Order Pursuant to 11 U.S.C. § 105(a) Granting Motion for a Preliminary Injunction, In re Purdue

Pharma L.P., et al., No. 19-23649 (RDD), Adv. Pro. No. 19-08289 (RDD), Dkt. No. 139 (Bankr.

S.D.N.Y. Feb. 17, 2020) (the “Sixth Amended Preliminary Injunction Order”), a copy of

which (without appendices) is attached as Exhibit 1 hereto. The Sixth Amended Preliminary

Injunction Order remains in place through and including April 8, 2020. See Ex. 1 at 6.

       Numerous plaintiffs currently in this multi-district proceeding have also agreed to abide

by the terms of the Injunction without the need to have any order entered against them. See id. at

5, ¶ (g). Those plaintiffs are further identified in the Verified Statement of the Multi-State
  Case: 1:17-md-02804-DAP Doc #: 3183 Filed: 02/24/20 2 of 3. PageID #: 491866




Governmental Entities Group Pursuant to Rule 2019 of the Federal Rules of Bankruptcy

Procedure, filed in In re Purdue Pharma L.P., No. 19-23649 (RDD), Doc. # 409, Ex. A (Bankr.

S.D.N.Y. Oct. 30, 2019), subject to certain rights to withdraw their consent as set forth in the

Sixth Amended Preliminary Injunction Order.

         Notwithstanding the filing of this notice, the undersigned Related Party Defendants

expressly preserve all of their defenses, including, but not limited to, the lack of personal

jurisdiction.


                                            Respectfully submitted,

                                            /s/ Stuart G. Parsell
                                            Stuart G. Parsell (Ohio Bar No. 0063510)
                                            Ariel A. Brough (Ohio Bar No. 0090712)
                                            ZEIGER, TIGGES & LITTLE LLP
                                            41 South High Street, Suite 3500
                                            Columbus, Ohio 43215
                                            Tel: (614) 365-9900
                                            Fax: (614) 365-7900
                                            parsell@litohio.com
                                            brough@litohio.com

                                            Attorneys for Defendants Richard Sackler, Jonathan
                                            Sackler, Mortimer D.A. Sackler, Kathe Sackler,
                                            Ilene Sackler Lefcourt, Theresa Sackler, David
                                            Sackler, the Estate of Raymond Sackler, Rosebay
                                            Medical Company L.P., Rosebay Medical
                                            Company, Inc., Beacon Company, and Richard
                                            Sackler and Jonathan Sackler as alleged Trustees of
                                            the alleged Trust for the Benefit of Members of the
                                            Raymond Sackler Family, and Former Attorneys to
                                            Beverly Sackler


849611




                                               2
  Case: 1:17-md-02804-DAP Doc #: 3183 Filed: 02/24/20 3 of 3. PageID #: 491867




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of February, 2020, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to

all counsel of record by operation of the Court’s electronic filing system.


                                                      /s/ Stuart G. Parsell
                                                      Stuart G. Parsell (Ohio Bar No. 0063510)




                                                 3
